Decided September 9, 1913.
On Petition for Beheaeing.
(134 Pac. 1037.)
Opinion by
Mr. Chief Justice McBride.
The petition for rehearing presents no argument not urged in the able brief originally filed-by respondent. The construction contended for by respondent would make the owner of a building in course of construction liable for any negligent act or omission of the contractor which might result in .injury to an employee. It would be a forced and unfair construction of the law to hold that, when a citizen contracts with a person or corporation to build him a house or a barn for a stipu*300la ted price, lie should be held liable for the negligence of such contractor, resulting in injury to an employee. The plain intent of the law is to give the injured eim ployee a remedy against his employer. Thus in Section 2 of the act it is declared: ‘ ‘ The manager, superintendent, foreman, or other person in charge or control * * shall be held to be the agent of the employer,” etc. In Section 5 we read: “In all actions brought to recover from an employer for injuries suffered by an employee,” etc. — and in the same section: “Any defect in the structure, materials, works, plant or machinery of which the employer or his agent could have had knowledge,” etc. Again, referring to those instances wherein the act of a fellow-servant is not a defense, we have this: “The act of any fellow-servant done in obedience to the rules, instructions, or orders given by the employer, or any other person who has authority to direct the doing of said act.” The act is substantially quoted in the original opinion, and these excerpts indicate its intention was to create a liability as between employer and employee. Now plaintiff was not employed by defendants; neither had they any authority over him; and we would be compelled to read something into the law, that is not written there, to hold them liable.
The petition for rehearing is denied.
Rehearing Denied.